Citation Nr: 0330251	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residual shell 
fragment wound scar on the lips.

2.  Entitlement to an effective date earlier than September 
1, 2000, for the grant of service connection for multiple 
disabilities.

3.  Entitlement to an initial compensable evaluation for 
residual shell fragment wound scar on the left scalp.

4.  Entitlement to an initial compensable evaluation for 
residual shell fragment wound scar on the left lower chin 
area.

5.  Entitlement to an initial compensable evaluation for 
residual shell fragment wound scar on the left clavicle.

6.  Entitlement to an initial compensable evaluation for 
residual shell fragment wound scar on the left anterior 
elbow.

7.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of a right ankle strain.

8.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of a left ankle strain.

9.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative joint disease of the lumbar 
spine.

10.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of a right hip strain.

11.  Entitlement to an initial evaluation in excess of 
10 percent for residuals of a left hip strain.

12.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease of the right knee.

13.  Entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, attorney at 
law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to 
January 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the veteran has submitted a claim for a 
total rating for compensation based upon individual 
unemployability.  In the substantive appeal, received in 
September 2002, the veteran's representative asserted that 
the Board should review the issue of the RO's failure to 
grant a total rating for compensation based upon individual 
unemployability.  The issue of entitlement to a total rating 
for compensation based upon individual unemployability has 
not been the subject of a rating decision, a notice of 
disagreement, a statement of the case, and a substantive 
appeal and, therefore, the Board has no jurisdiction over 
this claim.  38 C.F.R. § 20.200 (2001) (appeal before Board 
consists of timely filed notice of disagreement in writing, 
and after the issuance of a statement of the case, a 
substantive appeal).  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issues of entitlement to increased evaluations for (1) 
residuals of a right ankle strain; (2) residuals of a left 
ankle strain; (3) degenerative joint disease of the lumbar 
spine; (4) residuals of a right hip strain; (5) residuals of 
a left hip strain; (6) degenerative joint disease of the 
right knee; and (7) degenerative joint disease of the left 
knee are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent evidence of a current disability 
from shell fragment wound to the lips.

2.  An original claim for compensation was first received at 
the RO on September 1, 2000.  On the application for 
compensation, the veteran indicated that he had not 
previously filed a claim for compensation.

3.  Residual shell fragment wound scar on the left scalp is 
manifested by no disfigurement and is nondisabling.

4.  Residual shell fragment wound scar on the left lower chin 
area is manifested by no disfigurement and is nondisabling.

5.  Residual shell fragment wound scar on the left clavicle 
is manifested by no limitation of the part affected.

6.  Residual shell fragment wound scar on the left anterior 
elbow is manifested by no limitation of the part affected.


CONCLUSIONS OF LAW

1.  Residual shell fragment wound scar on the lips was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  The legal criteria for an effective date earlier than 
September 1, 2000, for the grant of service connection for 
multiple disabilities have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

3.  The criteria for an initial compensable evaluation for 
residual shell fragment wound scar on the left scalp have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001 & 2003).

4.  The criteria for an initial compensable evaluation for 
residual shell fragment wound scar on the left lower chin 
area have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.118, Diagnostic Code 7800 (2001 & 2003).

5.  The criteria for an initial compensable evaluation for 
residual shell fragment wound scar on the left clavicle have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001 & 2003).

6.  The criteria for an initial compensable evaluation for 
residual shell fragment wound scar on the left anterior elbow 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the September 2000 letter, the January 
2002 rating decision, and the August 2002 statement of the 
case.  As to the claim for service connection for residual 
shell fragment wound scar on the lips, the RO told the 
veteran in the January 2002 rating decision that in order for 
a claim for service connection to be granted, he needed to 
satisfy three elements; (1) a current disability; (2) 
evidence of disease or injury in service; and (3) evidence of 
a nexus between the current disability and service.  In the 
January 2002 rating decision and the August 2002 statement of 
the case, the RO informed the veteran that his claim could 
not be granted because there was no evidence in the October 
2000 VA examination report that the veteran had a residual 
scar from a shell fragment wound to the lips.  Thus, the RO 
informed the veteran that in order to warrant service 
connection for such disability, he needed to bring forth 
competent evidence of a current disability-here, a scar on 
the lips.  

As to the claim for an earlier effective date for the grant 
of service connection for multiple disabilities, the RO 
informed the veteran in the September 2002 statement of the 
case that September 1, 2000, was the date of receipt of the 
veteran's original claim for compensation and that there had 
been no prior claims filed.  The veteran was provided with 
the provisions of 38 C.F.R. § 3.400, which states that the 
effective date of compensation based upon an original claim 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  Thus, the veteran was informed 
that in order to establish an earlier effective date, he 
would need to have submitted an original claim for 
compensation prior to September 1, 2000.  The Board notes 
that the veteran is aware of the evidence necessary to 
establish an earlier effective date, as he has asserted that 
he filed a claim within one year following his discharge from 
service and asserts that the effective date should go back 
that far.  Such argument shows that the veteran is aware of 
the evidence necessary to substantiate his claim for an 
earlier effective date.  

As to the claim for entitlement to initial compensable 
evaluations for the residuals of shell fragment wounds, the 
RO informed the veteran in the January 2002 rating decision 
and the September 2002 statement of the case that the 
evidence showed that all of these scars were well-healed, 
nondisfiguring, nontender, and did not limit the part 
affected.  As to the scars on the veteran's face, the RO 
stated that in order to warrant a compensable evaluation, the 
evidence would need to show moderate disfigurement.  As to 
the scars on the veteran's elbow and clavicle, the RO stated 
that in order to warrant a compensable evaluation, there must 
be tenderness or the scar must limit the part affected.  
Therefore, the veteran was informed of the evidence necessary 
to establish compensable evaluations for his service-
connected scars.

Based on the above, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed to substantiate his claims.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
September 2002 statement of the case, the RO informed the 
veteran that it must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  It told the veteran that as long as he adequately 
identified the records, that VA would assist in obtaining 
them.  The RO stated that it was responsible for obtaining 
medical records held by any federal department or agency that 
the veteran identified.  It further stated that it would 
obtain medical records from other health-care facilities as 
long as the veteran adequately identified the facilities, but 
noted that the veteran had the ultimate responsibility for 
obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§§ 3.159(c), (d) (2003).  Here, the RO attempted to obtain 
the veteran's service medical records on several occasions; 
however, it was unsuccessful.  Following the request for the 
service medical records, the National Personnel Records 
Center (NPRC) responded that the record was fire related and 
that there were no service medical records.  The RO sought to 
obtain Office of the Army Surgeon General (SGO) reports, 
which was also unsuccessful.  The NPRC stated that there were 
no SGOs available and forwarded the available morning 
reports.  The veteran stated that he had received treatment 
from doctors, but the doctors were now deceased.  Thus, the 
Board finds that such records need not be obtained.  
Additionally, on the veteran's September 2000 application for 
compensation, when asked for the list of physicians who he 
had seen since service, his response was "N/A" (not 
applicable).  Thus, the Board finds that the veteran has not 
placed VA on notice of any treatment records that need to be 
obtained.  Finally, the RO had the veteran undergo VA 
examinations in connection with his claims.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Service connection

The veteran is seeking service connection for a residual 
shell fragment wound scar on the lips.  

As stated above, there are no service medical records 
available.  In the veteran's original claim for compensation, 
he indicated that he was seeking service connection for 
"Shra[p]nel - neck - lip - hips (when fell from a jeep).  
Arthritis knees and hips."

The October 2000 VA examination report shows the veteran 
reported that during the Battle of the Bulge, he was struck 
in multiple places in the upper extremities and facial area.  
He stated he had a loss of consciousness.  The veteran 
reported that he remembered going back to light duty after 
that incident and not having any problems with delayed wound 
healing or infection.  The examiner then went on to describe 
in detail the four scars that he found, which were on the 
lower left chin, the left clavicle area, the left anterior 
elbow, and the left scalp.  There was no report of a scar on 
the veteran's lips.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for residual shell 
fragment wound scar on the lips.  Initially, the Board notes 
that it is possible that the veteran is not appealing the 
denial of service connection for such disability.  
Specifically, in the notice of disagreement, the veteran's 
representative stated, "[The veteran] respectfully disagrees 
with the rating and effective date assigned in your January 
8, 2002 Rating Decision."  She then discussed in separate 
paragraphs why an earlier effective date was warranted and 
that the veteran should be granted a 100 percent schedular 
rating, extraschedular rating, or total rating for 
compensation based upon individual unemployability.  She did 
not provide any argument as to the denial of service 
connection for residual shell fragment wound scar on the 
lips.  Additionally, in none of the subsequent submissions 
from the veteran or his representative do either one of them 
address the denial of service connection for residual shell 
fragment wound scar on the lips.  Regardless, the Board will 
liberally construe the notice of disagreement and the 
substantive appeal (the statement of the case addressed the 
claim for service connection) and consider the issue to be 
properly before the Board.  

While the service medical records are not available, the 
basis for the denial of service connection for residual shell 
fragment wound scar of on the lips is not based on service 
incurrence but a lack of a current disability.  Without 
evidence of a current disability, service connection cannot 
be granted for any disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The 
veteran was thoroughly examined in October 2000, and the 
examiner reported in detail, the findings of the scars on the 
veteran's face, clavicle, and arm.  There was no mention of a 
scar on the veteran's lips-not even by the veteran.

The Board is aware that the veteran has a Purple Heart, and 
thus he is a "combat" veteran and entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 2002).  Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

Here, the veteran is competent to report that he sustained 
shrapnel wound to his lips in service, which the Board will 
concede, as section 1154(b) addresses the combat veteran's 
ability to allege that an event occurred in service while 
engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Thus, while the veteran's combat status allows him 
to allege having sustained an injury in service, it does not 
allow him to allege that he has a current disability as a 
result of the shrapnel wound.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Again, without competent evidence 
of a current disability, service connection cannot be granted 
for residual shell fragment wound scar on the lips.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residual shell fragment wound scar 
on the lips, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.

III.  Effective date

Of record is an Enlistment Record and Report of Separation 
which is date stamped as having been received at VA on 
January 24, 1946.  Also of record is a copy of the Enlistment 
Record and Report of Separation, a Soldiers Discharge Record, 
and a Marriage Certificate, which are date stamped with a 
1949 date.  

The record reflects that the veteran submitted a VA Form 21-
526, Veteran's Application for Compensation or Pension, on 
September 1, 2000.  When asked if the veteran had ever filed 
a claim for any benefit with VA, the veteran indicated that 
he had filed a claim for hospitalization or medical care.  He 
did not check the box, which would have indicated that he had 
filed a claim previously for "Disability Compensation or 
Pension."  At the bottom of the application, it indicates 
that the person who signs it certifies the following: "the 
forgoing statements are true and complete to the best of my 
knowledge and belief."

In the veteran's notice of disagreement, his representative 
asserted that the veteran filed his initial claim for 
compensation in January 1946 and never received a rating 
decision.  Thus, she asserts that the 1946 claim has remained 
pending and the veteran should have been assigned a January 
1946 effective date.

In an undated letter from the veteran, he stated that he 
filed a claim in January 1946.  In a November 2002 statement, 
the veteran stated, "I suffered in service with the U.S. 
Army in 1944.  I filed a claim in 1946 with the U.S. Army 
describing my injuries from the 1944 occurrence to establish 
a record of my injuries."

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on an original claim "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (emphasis added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003) 
(emphasis added).

Service connection was granted for multiple disabilities, 
effective September 1, 2000.  The veteran claims that service 
connection should be granted from 1946, which was when he was 
discharged from service, as he submitted a claim at that time 
and never received a rating decision.  

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than September 1, 2000, for the grant of service connection 
for multiple disabilities is legally precluded.  The reasons 
follow.

The record reflects that the veteran was discharged from 
service on January 23, 1946.  A VA Form 21-526, Veteran's 
Application for Compensation or Pension, was received by the 
veteran on September 1, 2000.  The veteran certified on that 
application that he had not filed a prior claim for 
compensation or pension.  The date of September 1, 2000, far 
exceeds the one-year period following his discharge from 
service, and would not allow an effective date of January 
1946 for the grant of service connection.  

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than September 1, 2000, 
for the grant of service connection for multiple 
disabilities.  The regulation states that if the claim is not 
received within one year following separation from service, 
then the effective date is the date of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Even if the date entitlement arose was at 
the time the veteran was separated from service, the date of 
claim is September 1, 2000, and, thus, the later date is the 
controlling date for the effective date assigned.  See id.; 
see also 38 U.S.C.A. § 5110(a) (effective date of original 
claim shall not be earlier than the date of receipt of 
application therefor).

The Board is aware that the veteran and his representative 
have asserted that the veteran filed a claim back in 1946; 
however, there is no evidence of such.  While the veteran's 
Enlistment Record and Report of Separation is date stamped 
with a January 1946 date, the Board will not construe the 
association of that document with the veteran's claims file 
as an original claim for compensation.  Additionally, the 
Board will not construe the other records associated with the 
claims file in 1949 as a prior claim for compensation.  A 
marriage certificate, a discharge document, and the veteran's 
separation document show no intent to file a claim for 
compensation.  See 38 C.F.R. § 3.1(p) (2003) (defining 
"claim" as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit).

Lending credence to the above determination is that the 
veteran certified in his September 1, 2000, application for 
compensation that he had not filed a claim for such 
previously.  It cannot be said that the veteran overlooked 
that question on the application.  He marked an "X" next to 
"Hospitalization or Medical Care" to indicate he had filed 
a claim for that benefit previously.  He had the option of 
putting an "X" to "Disability Compensation or Pension."  
He did not put an "X," which the Board interprets as the 
veteran stating that he had not filed a claim for 
compensation prior to the September 1, 2000, application.  He 
certified on that application that the statements he made 
within the application were "true and complete" to the best 
of his knowledge.  Therefore, to the extent that the veteran 
and his representative assert in the notice of disagreement 
and subsequent submissions that the veteran filed a claim 
back in January 1946, the Board does not extend credence to 
these assertions.  The evidence in the record indicates 
otherwise, and the Board gives more probative value to the 
veteran's sworn statement in the application than to his and 
his representative's later statements.  It must be noted that 
in the November 2002 statement, the veteran stated that he 
filed a claim in January 1946 with the "U.S. Army" and not 
the Department of Veterans Affairs.  Regardless, because the 
preponderance of the evidence establishes that the veteran 
did not file his claim within one year following his 
discharge from service in January 1946 (here, January 1947), 
the effective date cannot be any earlier than September 1, 
2000.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV.  Increased evaluations

An October 2000 VA examination report shows that the veteran 
reported that in December 1944, he was in close proximity to 
a tank, which had been hit by artillery fire and that he was 
struck in multiple places in the upper extremities and facial 
area.  He noted that at the field aid station, they had tried 
to pick the shrapnel out.  The veteran stated he had gone 
back to light duty and denied having any problems with 
delayed wound healing or infection.  At the time of the 
examination, the veteran denied any symptoms in relation to 
his scars.  The examiner provided the following description 
of the scars:

The patient has a 3 [centimeter (cm)] by 
3 cm V-shaped scar to the lower left chin 
area.  It is linear and very thin in 
appearance.  It is nontender.  There is 
no adherence.  The texture is smooth.  
There is no ulceration or breakdown of 
skin.  There is no elevation or 
depression of the scar.  There is no 
underlying tissue loss.  There is no 
inflammation, edema, or keloid formation.  
The color of the scar compared to the 
normal areas of the skin, it is very 
similar in color.  It is nondisfiguring.  
There [are] no functional limitations by 
the scar.  The patient has a 3 cm linear 
scar to the left clavicle area.  It is 
nontender.  There is no adherence.  The 
texture is smooth.  There is no 
ulceration or breakdown of skin.  There 
is no elevation or depression scar.  
There is no underlying tissue loss.  
There is no inflammation, edema, or 
keloid formation.  The color of the scar 
is very similar to the normal areas of 
the skin.  It is nondisfiguring.  There 
[are] no functional limitations due to 
the scar.  The patient has a 2.5 cm 
linear scar to the left anterior elbow 
area.  It is nontender.  It is 
nonadherent.  The texture is smooth.  
There is no ulceration or breakdown of 
skin.  There is no elevation or 
depression of the scar.  There is no 
underlying tissue loss.  There is no 
inflammation, edema, or keloid formation.  
The color of the scar compared to the 
normal areas of the skin, it is slightly 
lighter.  It is nondisfiguring.  There 
are no functional limitations by [the] 
scar.  The patient has a 1.5 cm linear 
scar to the left scalp area.  It is 
nontender.  It is nonadherent.  The 
texture is smooth.  There is no 
ulceration or breakdown of skin.  There 
is no elevation or depression of the 
scar.  There is no underlying tissue 
loss.  There is no inflammation, edema, 
or keloid formation.  The color of the 
scar compared to the normal areas of skin 
is slightly lighter.  It is 
nondisfiguring.  There are no functional 
limitations by [the] scar.

The examiner noted that the scar on the veteran's left lower 
chin was nondisfiguring, as the veteran's facial lines 
blended in and the scar was not apparent.  He entered a 
diagnosis of small fragment wounds to the upper body without 
limitation.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection for 
the residual shell fragment wound scars.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The Board notes that the Schedule for Rating Disabilities for 
skin disorders changed in August 2002 and that the veteran 
has not been provided with the new criteria for evaluating 
skin disorders.  However, there are two reasons that the 
Board finds that the veteran has not been prejudiced by this: 
(1) if evaluating the veteran's scars under Diagnostic Code 
7805 (which is the current Diagnostic Code under which the 
veteran's service-connected residual shell fragment wound 
scar on the left clavicle and residual shell fragment wound 
scar on the left anterior elbow are rated), the changes made 
were not substantive and would not affect the outcome of the 
claims and (2) the October 2000 examination report showed 
that the veteran denied any current symptomatology related to 
his scars and the examiner determined that the veteran's 
scars did not limit the function of the part affected.  
Therefore, as to reason (2), even if the veteran was provided 
with the amended criteria, it neither could or would change 
the outcome of the claim, since the scar has been determined 
to be nondisabling.

While the changes to the rating criteria under Diagnostic 
Code 7800 were substantive, the October 2000 examination 
report showed that the veteran denied any current 
symptomatology related to his scars and the examiner 
determined that the veteran's scars on the face had no 
disfigurement and were not disabling.  Therefore, even if the 
veteran was provided with the amended criteria, it neither 
could or would change the outcome of the claim, since the 
scar has been determined to be nondisfiguring and 
nondisabling.

Under the old criteria, a noncompensable evaluation is 
warranted for a scar that is slightly disfiguring to the 
face.  38 C.F.R. § 4,118, Diagnostic Code 7800 (2001).  A 10 
percent evaluation is warranted when the scar is moderately 
disfiguring.  Id.  A 30 percent evaluation is warranted when 
the scar is severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  Id.  A 50 
percent evaluation is warranted for scars on the face that 
are completely or exceptionally repugnant in deformity on one 
side of the face or scars that establish marked or repugnant 
bilateral disfigurement.  Id.  

Under Diagnostic Code 7803, a scar which was superficial, 
poorly nourished, with repeated ulceration would be assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).  Under Diagnostic Code 7804, a scar which was 
manifested as superficial, tender, and painful on objective 
demonstration would be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2001).  Under 
Diagnostic Code 7805, a scar would be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Under the new criteria, a disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement will warrant an 
80 percent evaluation.  A disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement will warrant a 50 percent 
evaluation.  A disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement will warrant a 30 percent evaluation.  A 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement will warrant a 10 percent 
evaluation.  The notes following the Diagnostic Code are as 
follows:

Note (1) 8 characteristics of 
disfigurement, for purposes of evaluation 
under § 4.118, are: 
Scar 5 or more inches (13 or more cm.) in 
length. 
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
Surface contour of scar elevated or 
depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.). 

Note (2): Rate tissue loss of the auricle 
under DC 6207 (loss of auricle) and 
anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 
(anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration 
unretouched color photographs when 
evaluating under these criteria.

Diagnostic Code 7803 assigns a 10 percent evaluation for a 
scar which is superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2003).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Id. at Note 1.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
2.  Under Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 1.  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2003).

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

A.  Residual shell fragment wound scar on the left scalp

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial compensable evaluation for residual 
shell fragment wound scar on the left scalp.  In the October 
2000 VA examination report, the examiner stated that the scar 
was 1.5 cm long and was nontender and nonadherent.  He stated 
the texture was smooth, and there was no ulceration or 
breakdown of the skin.  There was neither elevation nor 
depression of the scar and no underlying tissue loss.  The 
examiner stated the scar showed no inflammation, edema, or 
keloid formation and while it was slightly lighter than the 
skin around it, it was nondisfiguring and caused no 
functional limitations.  Such findings are indicative of a 
scar that is both nondisfiguring and nondisabling.  The Board 
notes that the veteran reported at the October 2000 
examination that he had no symptomatology related to his 
scars.  Thus, even accepting the veteran's description of the 
symptomatology of the scar, no more than a noncompensable 
evaluation is warranted.

In considering the former criteria under Diagnostic Code 
7800, there is no evidence that the scar has caused 
disfigurement.  In fact, the examiner stated that it was 
nondisfiguring, which would not warrant a compensable 
evaluation under the former criteria for Diagnostic Code 
7800.  As to the amended criteria, the veteran meets none of 
the characteristics listed to warrant a compensable 
evaluation.  In considering both the former and amended 
criteria under Diagnostic Codes 7803, 7804, and 7805, the 
evidence shows that the scar is not poorly nourished with 
repeated ulceration, superficial and unstable, tender and 
painful on objective demonstration, or that it limits the 
function of the head to warrant a compensable evaluation.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2003).

As stated above, the veteran denied any symptomatology 
related to his scar at the time of the October 2000 
examination.  In the submissions from both the veteran and 
his representative, neither of them address the veteran's 
scars specifically.  The only argument is that the veteran 
should have been granted a 100 percent schedular evaluation 
or an extraschedular evaluation, as the rating schedule is 
"inadequate."  In seeking a total rating for compensation 
based upon individual unemployability, the veteran and his 
representative have made allegations regarding the veteran's 
lower extremities as being the cause of the veteran's 
unemployability, and not the scars.  Regardless, the findings 
in the October 2000 VA examination report show a scar that is 
nondisfiguring and nondisabling and would not warrant a 
compensable evaluation.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants a compensable 
evaluation, the medical findings do not support a finding of 
such.  As stated above, all the findings reported in the 
October 2000 examination report reveal a scar that does not 
disable the veteran.  The veteran admitted that he had no 
symptomatology related to his scar.  The Board attaches 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's general 
arguments for a higher evaluation, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

B.  Residual shell fragment wound scar on the left lower chin 
area

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial compensable evaluation for residual 
shell fragment wound scar on the left lower chin area.  In 
the October 2000 VA examination report, the examiner stated 
that the scar was V-shaped and was 3 cm long and "very thin 
in appearance."  He stated the scar was nontender and 
nonadherent.  He stated that there was no adherence and that 
the texture was smooth.  There was no ulceration or breakdown 
of the skin.  Additionally, there was neither elevation nor 
depression of the scar and no underlying tissue loss.  The 
examiner stated the scar showed no inflammation, edema, or 
keloid formation.  He added that the color of the scar was 
very similar in color to the skin around it.  He stated the 
scar was nondisfiguring and did not cause any functional 
limitations.  The examiner noted that the veteran's facial 
lines blended in and that the scar was not apparent.  Such 
findings are indicative of a scar that is nondisfiguring and 
nondisabling.  The Board notes that the veteran reported at 
the October 2000 examination that he had no symptomatology 
related to his scars.  Thus, even accepting the veteran's 
description of the symptomatology of the scar, no more than a 
noncompensable evaluation is warranted.

In considering the former criteria under Diagnostic Code 
7800, there is no evidence that the scar has caused 
disfigurement.  In fact, the examiner stated that it was 
nondisfiguring, which would not warrant a compensable 
evaluation under the former criteria for Diagnostic Code 
7800.  As to the amended criteria, the veteran meets none of 
the characteristics listed to warrant a compensable 
evaluation.  In considering both the former and amended 
criteria under Diagnostic Codes 7803, 7804, and 7805, the 
evidence shows that the scar is not poorly nourished with 
repeated ulceration, superficial and unstable, tender and 
painful on objective demonstration, or that it limits the 
function of the face to warrant a compensable evaluation.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2003).

As stated above, the veteran denied any symptomatology 
related to his scar at the time of the October 2000 
examination.  In the submissions from both the veteran and 
his representative, neither of them address the veteran's 
scars specifically.  The only argument is that the veteran 
should have been granted a 100 percent schedular evaluation 
or an extraschedular evaluation, as the rating schedule is 
"inadequate."  In seeking a total rating for compensation 
based upon individual unemployability, the veteran and his 
representative have made allegations regarding the veteran's 
lower extremities as being the cause of the veteran's 
unemployability, and not the scars.  Regardless, the findings 
in the October 2000 VA examination report show a scar that is 
nondisfiguring and nondisabling and would not warrant a 
compensable evaluation.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants a compensable 
evaluation, the medical findings do not support a finding of 
such.  As stated above, all the findings reported in the 
October 2000 examination report reveal a scar that does not 
disable the veteran.  The veteran admitted that he had no 
symptomatology related to his scar.  The Board attaches 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's general 
arguments for a higher evaluation, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.



C.  Residual shell fragment wound scar on the left clavicle

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial compensable evaluation for residual 
shell fragment wound scar on the left clavicle.  In the 
October 2000 VA examination report, the examiner stated that 
the scar was 3 cm long and was nontender and nonadherent.  He 
stated the texture was smooth, and there was no ulceration or 
breakdown of the skin.  There was neither elevation nor 
depression of the scar and no underlying tissue loss.  The 
examiner stated the scar showed no inflammation, edema, or 
keloid formation.  He reported the color of the scar was 
"very similar to the normal areas of the skin."  The 
examiner described the scar as nondisfiguring and causing no 
functional limitations.  Such findings are indicative of a 
scar that is nondisabling.  The Board notes that the veteran 
reported that he had no symptomatology related to his scars 
at the time of the October 2000 examination.  Thus, even 
accepting the veteran's description of the symptomatology of 
the scar, no more than a noncompensable evaluation is 
warranted.

In considering both the former and amended criteria under 
Diagnostic Codes 7803, 7804, and 7805, the evidence shows 
that the scar is not poorly nourished with repeated 
ulceration, superficial and unstable, tender and painful on 
objective demonstration, or that it limits the function of 
the clavicle area to warrant a compensable evaluation.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2003).

As stated above, the veteran denied any symptomatology 
related to his scar at the time of the October 2000 
examination.  In the submissions from both the veteran and 
his representative, neither of them address the veteran's 
scars specifically.  The only argument is that the veteran 
should have been granted a 100 percent schedular evaluation 
or an extraschedular evaluation, as the rating schedule is 
"inadequate."  In seeking a total rating for compensation 
based upon individual unemployability, the veteran and his 
representative have made allegations regarding the veteran's 
lower extremities as being the cause of the veteran's 
unemployability, and not the scars.  Regardless, the findings 
in the October 2000 VA examination report show a scar that is 
nondisabling and would not warrant a compensable evaluation.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants a compensable 
evaluation, the medical findings do not support a finding of 
such.  As stated above, all the findings reported in the 
October 2000 examination report reveal a scar that does not 
disable the veteran.  The veteran admitted that he had no 
symptomatology related to his scar.  The Board attaches 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's general 
arguments for a higher evaluation, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

D.  Residual shell fragment wound scar on the left anterior 
elbow

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial compensable evaluation for residual 
shell fragment wound scar on the left anterior elbow.  In the 
October 2000 VA examination report, the examiner stated that 
the scar was 2.5 cm long and was nontender and nonadherent.  
He stated the texture was smooth, and there was no ulceration 
or breakdown of the skin.  There was neither elevation nor 
depression of the scar and no underlying tissue loss.  The 
examiner stated the scar showed no inflammation, edema, or 
keloid formation.  He reported the color of the scar was 
"slightly lighter" compared to the normal areas of the 
skin.  The examiner described the scar as nondisfiguring and 
causing no functional limitations.  Such findings are 
indicative of a scar that is nondisabling.  The Board notes 
that the veteran reported that he had no symptomatology 
related to his scars at the time of the October 2000 
examination.  Thus, even accepting the veteran's description 
of the symptomatology of the scar, no more than a 
noncompensable evaluation is warranted.

In considering both the former and amended criteria under 
Diagnostic Codes 7803, 7804, and 7805, the evidence shows 
that the scar is not poorly nourished with repeated 
ulceration, superficial and unstable, tender and painful on 
objective demonstration, or that it limits the function of 
the elbow to warrant a compensable evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2003).

As stated above, the veteran denied any symptomatology 
related to his scar at the time of the October 2000 
examination.  In the submissions from both the veteran and 
his representative, neither of them address the veteran's 
scars specifically.  The only argument is that the veteran 
should have been granted a 100 percent schedular evaluation 
or an extraschedular evaluation, as the rating schedule is 
"inadequate."  In seeking a total rating for compensation 
based upon individual unemployability, the veteran and his 
representative have made allegations regarding the veteran's 
lower extremities, and not the scars.  Regardless, the 
findings in the October 2000 VA examination report show a 
scar that is nondisabling and would not warrant a compensable 
evaluation.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants a compensable 
evaluation, the medical findings do not support a finding of 
such.  As stated above, all the findings reported in the 
October 2000 examination report reveal a scar that does not 
disable the veteran.  The veteran admitted that he had no 
symptomatology related to his scar.  The Board attaches 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's 
arguments for a higher evaluation, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

E.  Extraschedular consideration

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The record shows that the veteran has not required 
hospitalization for treatment of any of the scars, and there 
is no evidence that the scars, whether separately or 
collectively, markedly interfere with his employment.  In 
fact, in the statement submitted by the veteran's 
representative from a private physician, Dr. GAF, the 
physician states that the veteran cannot work because of 
"pain in his legs and knees."  Dr. GAF did not state that 
the veteran's scars prevented the veteran from being able to 
work.  Having reviewed the record with the extraschedular 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  


ORDER

Entitlement to service connection for residual shell fragment 
wound scar on the lips is denied.

Entitlement to an effective date earlier than September 1, 
2000, for the grant of service connection for multiple 
disabilities is denied.

Entitlement to an initial compensable evaluation for residual 
shell fragment wound scar on the left scalp is denied.

Entitlement to an initial compensable evaluation for residual 
shell fragment wound scar on the left lower chin area is 
denied.

Entitlement to an initial compensable evaluation for residual 
shell fragment wound scar on the left clavicle is denied.

Entitlement to an initial compensable evaluation for residual 
shell fragment wound scar on the left anterior elbow is 
denied.


REMAND

Following the issuance of the September 2002 statement of the 
case, the veteran submitted additional evidence.  
Specifically, he submitted a claim for a total rating for 
compensation based upon individual unemployability and 
attached a statement from a private physician, wherein he 
stated that the veteran was not able to hold a job of any 
kind due to pain in the legs and knees.  The veteran and his 
children submitted statements regarding the veteran's 
inability to work due to problems the veteran has in his 
lower extremities.  The veteran's representative has 
specifically stated the following:

As you know, the Federal Circuit recently 
invalidated regulations allowing the 
Board to consider evidence in the first 
instance.  After my father's substantive 
appeal, we submitted evidence supporting 
that my father . . . is entitled to 
benefits based upon unemployability.  
Unless the Board intends to grant my 
father's request for increased disability 
benefits, then he hereby requests the 
Board to remand his claim to the Regional 
Office.

The additional evidence submitted, while it was submitted in 
connection with a claim that is not currently before the 
Board, is relevant to the veteran's claims for increased 
evaluations for the service-connected disabilities that 
affect the veteran's lower extremities.  Because the veteran 
has explicitly not provided the Board permission to consider 
this additional evidence, the claims for increased 
evaluations for (1) residuals of a right ankle strain, (2) 
residuals of a left ankle strain, (3) degenerative joint 
disease of the lumbar spine, (4) residuals of a right hip 
strain, (5) residuals of a left hip strain, (6) degenerative 
joint disease of the right knee, and (7) degenerative joint 
disease of the left knee must be remanded to the RO for it to 
consider the additional evidence in relation to the veteran's 
claim for increased evaluations.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should readjudicate the 
veteran's claims for entitlement to 
increased evaluations for (1) residuals 
of a right ankle strain, (2) residuals 
of a left ankle strain, (3) degenerative 
joint disease of the lumbar spine, (4) 
residuals of a right hip strain, (5) 
residuals of a left hip strain, (6) 
degenerative joint disease of the right 
knee, and (7) degenerative joint disease 
of the left knee.  The RO is free to do 
any additional development it finds 
necessary.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

If upon completion of the above action the claims remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



